DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the time" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “the time period.” Appropriate correction is required. 
Claim 7 recites the limitation "the predetermined number" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “the predetermined plural number.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US8267102) hereinafter Onishi in view of Kral et al. (US2007/0154343) hereinafter Kral.
In regard to claim 1,  Onishi discloses an endoscope reprocessor (Fig. 2 disinfecting apparatus 1) comprising: a pump configured to apply a pressure to a fluid ([col. 9 line 26-27] “…a flow rate for sending the liquid W by the liquid sending pump (not shown)”) ; at least one port (Fig. 2 air/water supply/forceps ports 33) from which the fluid discharged by the pump flows out ([col. 5 lines 60-67] “…ports 33, which are fluid supply sections for supplying washing fluid, water, alcohol, antiseptic solution, air or the like to the…endoscope…”) ; at least one tube (Fig. 2 washing tubes 40) having a first end  ([col. 6 lines 1-7]) connected to the at least one port (Fig. 2 air/water supply/forceps ports 33); at least one connector (Fig. 3 connectors 41) disposed on a second end ([col. 6 lines 1-7]) of the at least one tube (Fig. 2 washing tubes 40) and connected to a pipe sleeve (Fig. 10 conduit base 101) of a pipe ([col 6 lines 15-20] “…connector 41 is connected to the conduit base which becomes the channel connector section of the endo scope 100 is assumed to be the front side.”) of an endoscope (Fig. 2 endoscope 100), the connector (Fig. 3 connectors 41) being configured to allow the fluid to be supplied to the pipe and to also allow the fluid to be leaked from a connection region between the connector (Fig. 3 connectors 41)  and the pipe sleeve (Fig. 10 conduit base 101) to an outer circumferential surface (Fig. 10, [col. 9 lines 19-24] “…the endoscope side connector 41 of the washing tube 40 is 20 designed as shown in FIG. 10 so that the liquid W such as washing fluid leaks through the opening of the case body 71 of the front case 61 to wash and disinfect the surface of the conduit base 101.”) of the pipe sleeve (Fig. 10 conduit base 101). 
Although Onishi discloses a valve, fluid flow path, and a way to control the pressure, Onishi fails to explicitly disclose a valve disposed on a flow path of the fluid, the flow path being located between the pump and the port; a pressure sensor configured to measure a pressure of the fluid between the port and the valve; and a processor configured to repeatedly control the valve such that the valve is closed when the pressure exceeds a first pressure and the valve is opened when the pressure is lower than a second pressure, and determine a feeding state of the fluid based on a time period until an opening/closing number of the valve reaches a predetermined number more than one.  
However Kral, in the same field of endeavor, teaches a valve (Fig. 1 valve 48) disposed on a flow path of the fluid, the flow path being located between the pump (Fig. 1 fluid pump 44) and the port (Fig. 1 eductor 150). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include a valve disposed on a flow path of the fluid, the flow path being located between the pump and the port to have the benefit of controlling the flow of fluid [0023]. 
Kral also teaches a pressure sensor (Fig. 1 pressure sensor 47) configured to measure a pressure of the fluid between the port and the valve (Fig. 1 [0023] “A pressure sensor 47 and a flow meter 49 are disposed within second conduit 46 between pump 44 and eductor 150 to monitor the pressure and flow rates of fluid to eductor 150.”). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include ; a pressure sensor configured to measure a pressure of the fluid between the port and the valve to have the benefit of monitoring the pressure flow rates [0023]. 
Kral also teaches a processor (Fig. 1 controller 190) configured to repeatedly control  ([0029] “controller 190 can adjust the output of pump 44 and the position of valve 48 to create a desired motive pressure and motive flow rate to eductor 150.”) the valve (Fig. 1 valve 48) such that the valve (Fig. 1 valve 48)  is closed when the pressure exceeds a first pressure and the valve is opened when the pressure is lower than a second pressure, and determine a feeding state (Fig. 4 flow rate) of the fluid based on a time period until an opening/closing number of the valve reaches a predetermined number more than one (Kral teaches a predetermine number more than one because one predetermined number occurs when the valve is open and a second predetermined number occurs when the valve is closed, thus creating the valve changes an open/close state more than one., [0031] “FIG. 4 illustrates how controller 190 can control the motive pressure, motive flow, suction pressure and suction flow…Trace line 201 of FIG. 4 illustrates various modes of pressure as a function of time. Trace lines 202, 203 and 204 illustrate corresponding suction pressures, motive flow rates and suction flow rates, respectively.”) 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include a processor configured to repeatedly control the valve such that the valve is closed when the pressure exceeds a first pressure and the valve is opened when the pressure is lower than a second pressure, and determine a feeding state of the fluid based on a time period until an opening/closing number of the valve reaches a predetermined number more than one to have the benefit of controlling the operation of the system an performing pre-inputted program for operation a washing cycle [0026]. 
In regard to claim 3,  Onishi discloses a plurality of ports (Fig. 2 air/water supply/forceps ports 33), a plurality of tubes (Fig. 2 washing tubes 40), and a plurality of connectors (Fig. 3 connectors 41), wherein the endoscope includes a plurality of pipes ([col. 10 lines 18-23] “…supplying even a small quantity of alcohol used in an alcohol flushing step to various channels of the endoscope of different diameters and prompting drying inside the channels.”), 
Although Onishi discloses flow control functions within the channels of the endoscope during washing and disinfection that are conventionally used in the art the detailed explanation is omitted [col. 6 lines 8-14] and Onishi is silent as to whether the processor sets the first pressure, the second pressure, and the predetermined number and determines the feeding state, according to a specification of the endoscope and a specification of the pipe.  
However Kral, in the same field of endeavor, teaches the processor (Fig. 4 controller 90, [0031-0035]) sets the first pressure, the second pressure ([0031] “…FIG. 4 illustrates various modes of pressure as a function of time.”), and the predetermined number ([0032] “…the suction pressure and suction flow rate had to be adjusted downward by adjusting valve 48 to reduce the bubbles in suction conduit 112.”) and determines the feeding state (flow rate), according to a specification (motive pressure) of the endoscope (medical instrument 130) and a specification (type of endoscope conduit, [0032] states a conduit of flexible endoscope, while [0033] states a conduit of a rigid endoscope) of the pipe (conduit 112, [0031-0035]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include the processor setting the first pressure, the second pressure, and the predetermined number and determines the feeding state, according to a specification of the endoscope and a specification of the pipe to have the benefit of deactivating biocontamination within the lumen of different medical instruments ([0031-0035).   
In regard to claim 5,  Onishi discloses an endoscope reprocessor (Fig. 2 disinfecting apparatus 1) comprising: a pump configured to apply a pressure to a fluid ([col. 9 line 26-27] “…a flow rate for sending the liquid W by the liquid sending pump (not shown)”); at least one port (Fig. 2 air/water supply/forceps ports 33) from which the fluid discharged by the pump flows out ([col. 5 lines 60-67] “…ports 33, which are fluid supply sections for supplying washing fluid, water, alcohol, antiseptic solution, air or the like to the…endoscope…”); at least one tube (Fig. 2 washing tubes 40) having a first end ([col. 6 lines 1-7]) connected to the at least one port (Fig. 2 air/water supply/forceps ports 33); at least one connector (Fig. 3 connectors 41) disposed on a second end ([col. 6 lines 1-7]) of the at least one tube (Fig. 2 washing tubes 40) and connected to a pipe sleeve (Fig. 10 conduit base 101) of a pipe ([col 6 lines 15-20] “…connector 41 is connected to the conduit base which becomes the channel connector section of the endo scope 100 is assumed to be the front side.”) of an endoscope (Fig. 2 endoscope 100), the connector (Fig. 3 connectors 41) being configured to allow the fluid to be supplied to the pipe and to also allow the fluid to be leaked from a connection region between the connector (Fig. 3 connectors 41)  and the pipe sleeve (Fig. 10 conduit base 101) to an outer circumferential surface (Fig. 10, [col. 9 lines 19-24] “…the endoscope side connector 41 of the washing tube 40 is 20 designed as shown in FIG. 10 so that the liquid W such as washing fluid leaks through the opening of the case body 71 of the front case 61 to wash and disinfect the surface of the conduit base 101.”) of the pipe sleeve (Fig. 10 conduit base 101). 
Although Onishi discloses a valve, fluid flow path, and a way to control the pressure, Onishi fails to explicitly disclose a valve disposed on a flow path of the fluid, the flow path being located between the pump and the port; a pressure sensor configured to measure a pressure of the fluid between the port and the valve; and a processor configured to repeatedly control the valve such that the valve is closed in a first time period and the valve is opened in a second time period and determine a feeding state of the fluid based on a change in the pressure at a time when an opening/closing number of the valve is a predetermined plural number.  
However Kral, in the same field of endeavor, teaches a valve (Fig. 1 valve 48) disposed on a flow path of the fluid, the flow path being located between the pump (Fig. 1 fluid pump 44) and the port (Fig. 1 eductor 150). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include a valve disposed on a flow path of the fluid, the flow path being located between the pump and the port to have the benefit of controlling the flow of fluid [0023]. 
Kral also teaches a pressure sensor (Fig. 1 pressure sensor 47) configured to measure a pressure of the fluid between the port and the valve (Fig. 1 [0023] “A pressure sensor 47 and a flow meter 49 are disposed within second conduit 46 between pump 44 and eductor 150 to monitor the pressure and flow rates of fluid to eductor 150.”). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include ; a pressure sensor configured to measure a pressure of the fluid between the port and the valve to have the benefit of monitoring the pressure flow rates [0023].
Kral also teaches a processor (Fig. 1 controller 190) configured to measure a pressure of the fluid between the port and ([0029] “controller 190 can adjust the output of pump 44 and the position of valve 48 to create a desired motive pressure and motive flow rate to eductor 150.”) the valve (Fig. 1 valve 48); and a processor (Fig. 1 controller 190) configured to repeatedly control such that the valve (Fig. 1 valve 48)  is closed in a first time period and the valve (Fig. 1 valve 48)  is opened in a second time period and determine a feeding state (flow rate) of the fluid based on a change in the pressure at a time when an opening/closing number of the valve (Fig. 1 valve 48)  is a predetermined plural number.  (Kral teaches a predetermine number more than one because one predetermined number occurs when the valve is open and a second predetermined number occurs when the valve is closed, thus creating the valve changes an open/close state more than one., [0031] “FIG. 4 illustrates how controller 190 can control the motive pressure, motive flow, suction pressure and suction flow…Trace line 201 of FIG. 4 illustrates various modes of pressure as a function of time. Trace lines 202, 203 and 204 illustrate corresponding suction pressures, motive flow rates and suction flow rates, respectively.”) 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include a processor configured to repeatedly control the valve such that the valve is closed when the pressure exceeds a first pressure and the valve is opened when the pressure is lower than a second pressure, and determine a feeding state of the fluid based on a time period until an opening/closing number of the valve reaches a predetermined number more than one to have the benefit of controlling the operation of the system an performing pre-inputted program for operation a washing cycle [0026]. 
In regard to claim 7,  Onishi discloses a plurality of ports (Fig. 2 air/water supply/forceps ports 33), a plurality of tubes (Fig. 2 washing tubes 40), and a plurality of connectors (Fig. 3 connectors 41), wherein the endoscope includes a plurality of pipes ([col. 10 lines 18-23] “…supplying even a small quantity of alcohol used in an alcohol flushing step to various channels of the endoscope of different diameters and prompting drying inside the channels.”), 
Although Onishi discloses flow control functions within the channels of the endoscope during washing and disinfection that are conventionally used in the art the detailed explanation is omitted [col. 6 lines 8-14] and Onishi is silent as to whether the processor sets the first pressure, the second pressure, and the predetermined number and determines the feeding state, according to a specification of the endoscope and a specification of the pipe.  
However Kral, in the same field of endeavor, teaches the processor (Fig. 4 controller 90, [0031-0035]) sets the first time period, the second time period ([0031] “…FIG. 4 illustrates various modes of pressure as a function of time.”), and the predetermined number ([0032] “…the suction pressure and suction flow rate had to be adjusted downward by adjusting valve 48 to reduce the bubbles in suction conduit 112.”) and determines the feeding state (flow rate), according to a specification (motive pressure) of the endoscope (medical instrument 130) and a specification (type of endoscope conduit, [0032] states a conduit of flexible endoscope, while [0033] states a conduit of a rigid endoscope) of the plurality of pipes (conduit 112, [0031-0035]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include the processor setting the first pressure, the second pressure, and the predetermined number and determines the feeding state, according to a specification of the endoscope and a specification of the pipe to have the benefit of deactivating biocontamination within the lumen of different medical instruments ([0031-0035).   
In regard to claim 8, Onishi discloses an actuation method for an endoscope reprocessor (Fig. 2 disinfecting apparatus 1), comprising: connecting to a pipe sleeve (Fig. 10 conduit base 101) of a pipe ([col 6 lines 15-20] “…connector 41 is connected to the conduit base which becomes the channel connector section of the endo scope 100 is assumed to be the front side.”) of an endoscope (Fig. 2 endoscope 100), a connector (Fig. 3 connectors 41) configured to supply a fluid to the pipe (Fig. 10, [col. 9 lines 19-24] “…the endoscope side connector 41 of the washing tube 40 is 20 designed as shown in FIG. 10 so that the liquid W such as washing fluid leaks through the opening of the case body 71 of the front case 61 to wash and disinfect the surface of the conduit base 101.”) of the endoscope (Fig. 2 endoscope 100), the fluid leaking from a connection region of the connector to the pipe sleeve to an outer circumferential surface of the pipe sleeve (Fig. 10, [col. 9 lines 19-24] “…the endoscope side connector 41 of the washing tube 40 is 20 designed as shown in FIG. 10 so that the liquid W such as washing fluid leaks through the opening of the case body 71 of the front case 61 to wash and disinfect the surface of the conduit base 101.”), and connecting a first end of a tube, on a second end of which the connector (Fig. 3 connectors 41) is disposed to a port (Fig. 2 air/water supply/forceps ports 33)  to which the fluid is supplied; applying a pressure to the fluid using a pump ([col. 9 line 26-27] “…a flow rate for sending the liquid W by the liquid sending pump (not shown)”).
Although Onishi discloses a valve, fluid flow path, and a way to control the pressure, Onishi fails to explicitly disclose repeatedly controlling a valve disposed on a flow path of the fluid, the flow path being located between the pump and the port such that the valve is closed in a first time period and opened in a second time period: and determining a feeding state of the fluid based on a time period until an opening/closing number of the valve reaches a predetermined plural number.
However Kral, in the same field of endeavor, teaches repeatedly controlling a valve (Fig. 1 valve 48) disposed on a flow path of the fluid, the flow path being located between the pump (Fig. 1 fluid pump 44) and the port (Fig. 1 eductor 150) such that the valve is closed in a first time period and opened in a second time period ([0031] “…FIG. 4 illustrates various modes of pressure as a function of time.”): and determining a feeding state of the fluid based on a time period until an opening/closing number of the valve reaches a predetermined plural number (Kral teaches a predetermine number more than one because one predetermined number occurs when the valve is open and a second predetermined number occurs when the valve is closed, thus creating the valve changes an open/close state more than one., [0031] “FIG. 4 illustrates how controller 190 can control the motive pressure, motive flow, suction pressure and suction flow…Trace line 201 of FIG. 4 illustrates various modes of pressure as a function of time. Trace lines 202, 203 and 204 illustrate corresponding suction pressures, motive flow rates and suction flow rates, respectively.”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to control a valve disposed on a flow path of the fluid, the flow path being located between the pump and the port such that the valve is closed in a first time period and opened in a second time period to have the benefit of controlling the flow of fluid [0023]. 
It would have also been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi with the teachings of Kral to include the ability to determine determining a feeding state of the fluid based on a time period until an opening/closing number of the valve reaches a predetermined plural number to have the benefit of controlling the operation of the system an performing pre-inputted program for operation a washing cycle [0026]. 


Claims  2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US8267102) hereinafter Onishi in view of Kral et al. (US2007/0154343) hereinafter Kral in further view of Kuroshima et al. (US7824608) hereinafter Kuroshima. 
In regard to claim 2 and 6, Onishi in view of Kral disclose the opening/closing number of the vale as being  the predetermined number of more than one. Onishi in view of Kral are silent as whether the predetermined number is 5 or more and 100 or less.  
However Kuroshima, in the same field of endeavor, teaches wherein the predetermined number is 5 or more and 100 or less.  (Fig. 5C predetermined number if the opening/closing of the valve is more than 5 and less than 100). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Onishi in view of Kral to program the predetermined number to be 5 or more and 100 or less to ensure proper cleaning of a lumen within an endoscope by creating the “hammer effect” and removing fluid droplets in smaller diameter channels ([col. 13 line 44 – col. 14 line 11]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795